



COURT OF APPEAL FOR ONTARIO

CITATION: Meisels v. Lawyers Professional Indemnity Company,
    2015 ONCA 406

DATE: 20150608

DOCKET: C59723

Weiler, Cronk and Pepall JJ.A.

BETWEEN

Alvin Meisels

Applicant (Respondent)

and

Lawyers Professional Indemnity Company

Respondent (Appellant)

J. Stephen Cavanagh, for the appellant

Michael Simaan and Alex Minkin, for the respondent

Heard: May 11, 2015

On appeal from the order of Justice Andra Pollak of the Superior
    Court of Justice, dated December 2, 2014.

By the Court:

A.

background

[1]

The respondent, a lawyer licensed to practice law in Ontario, is an
    undischarged bankrupt. He is being sued for professional negligence in a class
    action in Colorado. He brought an application pursuant to rule 14.05(3) of the
Rules
    of Civil Procedure,
R.R.O. 1990, Reg. 194, seeking a declaration that the
    appellant, his professional liability insurer, is required to indemnify him,
    for all sums that he may be liable to pay for any settlement or judgment in
    the Colorado class action  including reimbursement for the defence costs in
    relation thereto. The trustee in the respondents bankruptcy is not defending
    the class action on his behalf and did not oppose the application.

[2]

The appellant took the position that the respondent lacked the legal
    capacity to bring the application and brought a motion to strike his
    application pursuant to rule 21.01(3)(b).

[3]

The motion judge dismissed the appellants motion. In addition, her
    order contained a declaration that the respondent has status to bring the
    Application against LawPro.

[4]

The appellant appeals. The respondent disputes the jurisdiction of this
    court to entertain the appeal on the basis that the motion judges order is
    interlocutory and therefore leave to appeal to the Divisional Court is
    required.

[5]

The issues raised are first, whether the motion judges order is
    interlocutory or final, and second, whether the motion judge erred in holding
    that the respondent has the capacity to bring this application.

[6]

For the reasons that follow, we are of the opinion that the order is a
    final order and the appeal is properly before this court. On the merits, the
    motion judge erred in holding the respondent has the capacity to pursue the appeal.
    Accordingly, we would allow the appeal.

B.

Discussion

(1)

The order under appeal is a final order

[7]

An order that does not finally dispose of the rights of the parties to
    the litigation will be a final order for purposes of an appeal if it disposes
    of an issue that deprive[s] the defendant of a substantive right which could
    be determinative of the entire action:
Ball v. Donais
(1993)
,
13
    O.R. (3d) 322 (Ont. C.A.), at p. 324.

[8]

The motion judges order did not simply dismiss the motion to strike. It
    contained a declaration that the respondent had a substantive right to bring
    the application. This declaration deprives the appellant of a substantive
    defence, namely, that the application is a nullity because the respondent lacks
    standing as an undischarged bankrupt to bring the action. That defence, if
    successful, would be determinative of the entire action. The appellant has no
    other opportunity to raise this defence in the continuing litigation as the
    decision of the motion judge is
res judicata
in this regard. Thus,
    although the order does not finally dispose of the rights of the parties to the
    action, it disposes of a substantive right that is determinative of the entire
    action. Accordingly, the order is a final order.

[9]

We also note, in passing, that in
Re Adler
(2008), 47 C.B.R. (5
th
)
    77 (Ont. S.C.), the court observed, at para. 28:

Arguably, the seeking of a determination of the Bankrupts
    status under the policy of insurance ought to be determined in the Bankruptcy
    Court

[10]

Had
    the respondent brought his application there, any appeal would lie to this
    court by virtue of s. 193 of the
Bankruptcy and Insolvency Act
,

R.S.C.
    1985
,
c. B-3 (
BIA
).

(2)

The motion judge erred in holding that the respondent has standing to
    bring this application

[11]

Section
    71 of the
BIA
provides that once a bankruptcy order is made, subject
    to the Act and the rights of secured creditors, the bankrupts property passes
    to the trustee named in the bankruptcy order. The bankrupt ceases to have any
    capacity to deal with his property and an action commenced by an undischarged
    bankrupt is a nullity:
Murphy v. Stefaniak,
2007 ONCA 819, 231 O.A.C.
    76, at para. 28.

[12]

Property
    is defined in s. 2 of the
BIA
to include things in action. The right
    to receive an indemnity under an insurance contract is a chose in action or a
    thing in action:
Ernst & Young Inc. v. Chartis Insurance Company of
    Canada,
2012 ONSC 5020, 14 C.C.L.I. (5th) 270, at para. 54, varied on
    other grounds, 2014 ONCA 78, 118 O.R. (3d) 740.

[13]

Certain
    exceptions to s. 71 have been carved out by the jurisprudence. One of the
    exceptions is where the claim or loss is personal in nature rather than
    proprietary, such as where the damages claimed are to be estimated by reference
    to injury to the bankrupts person, i.e. for pain and suffering or mental
    distress or reputational damage. In such cases, the cause of action does not
    become the property of the trustee in bankruptcy and may be pursued by the
    bankrupt in his or her own right:
Wallace v. United Grain Growers Limited,
[1997] 3 S.C.R. 701,

at paras. 38 and 150;
Clement v. A.G. of
    Canada and Mark Gallant,
2012 ONSC 5823, 82 E.T.R. (3d) 270, at paras. 39-40.

[14]

The
    motion judge held that the respondent has the capacity to bring his application
    on the basis that:

The damages Mr. Meisels claims in this case are based on his
    defence and indemnification for damages resulting from liability incurred as a
    result of Mr. Meisels professional negligence. I accept the submission that
    Mr. Meisels claim should be characterized as personal in nature as it
    relates to his own alleged negligence. On this basis, I find that the thing in
    action [the right to bring the application] is not property that is vested
    with the trustee in bankruptcy.

No authority was cited for this conclusion.

[15]

With
    respect, the motion judge erred in so holding. The respondents claim against
    the appellant is not a personal claim as defined in the authorities above. His
    application for a declaration that the appellant must indemnify him under his
    insurance policy is a claim in breach of contract that is solely about money
    and vests in the trustee.

[16]

Nonetheless,
    the respondent submits there is another reason his claim against the appellant
    does not vest in the trustee. He points out that the insurance policy at issue
    in this case provides that the appellant is to pay out an indemnity on behalf
    of the insured, rather than directly to the insured. In such instances, the
    insurance proceeds do not form part of the estate of a bankrupt:
Adelaide
    Capital Corp. v. Sethi
(1996), 6 C.B.R. (4th) 22 (Ont. C.J.), at para. 7;
Eurasia
    Auto Ltd. v. M & M Welding and Supply (1985) Inc.
(1991), 5 C.B.R.
    (3d) 227;
Re Major
(1984), 54 C.B.R. (N.S.) 28 at pp. 34-35. The
    respondent notes that a bankrupts lack of capacity to commence legal
    proceedings under s. 71 of the
BIA
relates only to
property vested
    in the trustee
. He submits that, since

the proceeds of this
    particular insurance policy cannot form part of his bankrupt estate, the right
    to bring an action to enforce the terms of the policy likewise does not vest in
    the trustee.

[17]

We
    disagree. The respondents submission ignores the definition of property in the
BIA
. The property that passes to the trustee under the
BIA
,
    as defined in s. 2 of that Act, includes the right to receive an indemnity
    under an insurance policy. The right to claim an indemnity and to enforce this
    claim by bringing an action is the right of the trustee in bankruptcy, and this
    right belongs to the trustee whether the indemnity is payable directly to the
    insured bankrupt or to a third party. This is so because, even though the
    proceeds do not form part of the bankrupts estate, if the claim is successful,
    all the creditors of the bankrupt may benefit from the reduction of another
    creditors claim.

[18]

Re
    Adler
is instructive in this matter. In that case, the client of a bankrupt
    lawyer asked the trustee in bankruptcy to make a claim in the bankrupts stead
    on his professional liability insurance (LPIC) policy respecting damages
    flowing from the bankrupts alleged negligent acts. The trustee declined. The client-creditor
    sought an order under s. 38 of the
BIA
, asking that it be assigned the
    bankrupts rights under the LPIC insurance policy. Section 38 of the
BIA
provides that where a creditor requests a trustee to take an action for the
    general benefit of creditors and the trustee refuses to do so, the court may
    order the trustee to assign the right to the creditor to take an action in its
    own name. The court held, at paras. 30-32, that the client-creditors
    application was the proper subject of an order under s. 38 of the
BIA
.
    It was in the interest of creditors generally for the client-creditor to
    advance its claim against LPIC, as any monies recovered by [the client-creditor]
    under the LPIC policy will reduce its claims as an ordinary unsecured creditor
    in the Estate, thereby necessarily benefiting the other creditors. The court further
    ordered that other creditors should not be allowed to share in any recovery
    because they had never bargained in their dealings with the Bankrupt to have
    insurance available for their claims. Subject to further order of the court,
    the claim was to be prosecuted at the client-creditors sole expense and for
    its sole benefit.

[19]

Likewise
    in this case, although the proceeds of this particular insurance policy do not
    form part of the estate of the bankrupt that vest in the trustee, the right to
    bring an action to enforce the terms of the policy do vest in the trustee and can
    be assigned by the trustee.

C.

Disposition

[20]

The
    appeal is allowed and the decision of the motion judge is set aside. The
    respondents application is dismissed with costs below and in this court. By
    agreement of counsel, the costs of the appeal are fixed in the amount of
    $10,000, inclusive of disbursements and all applicable taxes.

Released: June 8, 2015

(KMW)

K.M.
    Weiler J.A.

E.A.
    Cronk J.A.

S.E.
    Pepall J.A.


